UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-7320



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus


STEVEN A. SILVERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-87-144-Y)


Submitted:   December 11, 1997            Decided:   January 28, 1998


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven A. Silvers, Appellant Pro Se. Richard Charles Kay, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven A. Silvers appeals the district court's denial of his

motion filed under Fed. R. Civ. P. 59(e), in which Silvers sought

reconsideration of the district court's previous denial of his

motion filed under Fed. R. Civ. P. 60(b).We review the denial of a

Rule 59(e) motion for abuse of discretion. See Collision v. Inter-
national Chem. Workers Union, 34 F.3d 233, 236 (4th Cir. 1994). The

underlying goal of Silvers' motions is to have certain real prop-

erty returned to him, which he contends was improperly forfeited in

conjunction with his previous criminal prosecution. Because Silvers
has already filed a motion for return of property, which was denied

by the district court, and the denial affirmed by this court,

United States v. Silvers, No. 96-7386 (4th Cir. Jan. 28, 1997) (un-
published), and Silvers has not raised any meritorious issues nor

presented to the district court any evidence not previously consid-

ered by either the district court or this court as to the return of
his property, we find that the district court did not abuse its

discretion in denying Silvers' Rule 59(e) motion. *
     Accordingly, we affirm the district court's denial of Silvers'

Rule 59(e) motion. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the Court and argument would not aid the decisional process.



     *
       Silvers has submitted evidence to this court which he has
not first presented to the district court. Because this is not the
proper forum for presenting new evidence, we decline to consider
Silvers' filing.

                                2
    AFFIRMED




3